Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 1 of 21 PageID #: 5



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  BRIAN FISCHLER, Individually and on            ECF CASE
  behalf of all other persons similarly
  situated,
                                                 No.: 1:19-cv-2391 (LDH)(JO)
                 Plaintiff,
                                                 FIRST AMENDED CLASS ACTION
         v.                                      COMPLAINT

  PETMED EXPRESS, INC.,                          JURY TRIAL DEMANDED

                 Defendant.


                                      INTRODUCTION

         1.      Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

  against Defendant PetMed Express, Inc. (“Defendant”) for its failure to design, construct,

  maintain, and operate its website, www.1800petmeds.com (the “Website”), to be fully

  accessible to and independently usable by Plaintiff Fischler and other blind or visually-

  impaired people. Defendant denies full and equal access to its Website.

         2.      Plaintiff Fischler, individually and on behalf of others similarly situated,

  asserts claims under the Americans With Disabilities Act (“ADA”), New York State

  Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

  against Defendant.

         3.      Plaintiff Fischler seeks a permanent injunction to cause Defendant to

  change its corporate policies, practices, and procedures so that its Website will become

  and remain accessible to blind and visually-impaired consumers.

                                        THE PARTIES

         4.      Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

  Queens County. As a blind, visually-impaired handicapped person, he is a member of a



                                               -1-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 2 of 21 PageID #: 6



  protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

  and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

         5.      Defendant is at all relevant times, upon information and belief, a foreign

  business corporation that is organized under Florida law.

                               JURISDICTION AND VENUE

         6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

  ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

  Code § 8-101 et seq., claims.

         8.      Venue is proper under §1391(b)(2) as a substantial part of the events

  giving rise to the claims occurred in this District: Plaintiff Fischler is a resident of this

  District; and he has attempted to access the Website in this District and, in doing so, was

  denied the full use and enjoyment of the facilities, goods, and services of the Website

  while in Kings County.

         9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                    NATURE OF ACTION

         10.     Blind and visually impaired users of Windows operating system-enabled

  computers and devices have several screen-reading software programs available to them.

  Some of these programs are available for purchase and other programs are available




                                               -2-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 3 of 21 PageID #: 7



  without the user having to purchase the program separately. Job Access With Speech

  (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

  reading software program available for a Windows computer.

         11.     For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually impaired user is unable to access the same content

  available to sighted users.

         12.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.0 of the Web

  Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

  guidelines for making websites accessible to blind and visually impaired people. These

  guidelines are universally followed by most large business entities and government

  agencies to ensure its websites are accessible.

         13.     For a website to be equally accessible to a blind or visually impaired

  person, under these guidelines, it should have following:

                 a.      Alternative text (“alt-text”) or text equivalent for every non-text

  element. Alt-text is an invisible code embedded beneath a graphical image on a website.

  Web accessibility requires that alt-text be coded with each picture so that screen-reading

  software can speak the alt-text where a sighted user sees pictures, which includes captcha

  prompts. Alt-text does not change the visual presentation, but instead a text box shows

  when the mouse moves over the picture. The lack of alt-text on these graphics prevents

  screen readers from accurately vocalizing a description of the graphics, depriving that

  person from knowing what is on the website.




                                              -3-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 4 of 21 PageID #: 8



                  b.      Videos have audio description.

                  c.      Title frames with text are provided. Absent these titles, navigating

  a website is particularly difficult.

                  d.      Webpage headings are properly labeled with the topic or purpose

  of the webpage, versus being blank. Screen readers read out page headings, allowing

  users to quickly skip to a section. Navigation is, however, very difficult without those

  headings.

                  e.      Equivalent text is provided when using scripts.

                  f.      Forms may be completed with the same information and

  functionality as for sighted persons. Absent forms being properly labeled, it is difficult

  for a visually impaired or blind individual to complete the forms, as they do not know

  what the fields, how to input data, or what options to select (e.g., selecting a date or a

  size). A compliant website will, instead, provide labels or instructions when content

  requires user input. This includes captcha prompts, requiring the user to verity that he or

  she is not a robot.

                  g.      Information about the meaning and structure of content is

  conveyed by more than the visual presentation of content.

                  h.      Web pages do not share the same ID or title. When two or more

  elements on a web page share the same ID or title, it cause problems in screen readers

  which use IDs for labeling controls and table headings.

                  i.      Linked images must contain alt-text explaining the image. Absent

  that alt-text, a screen reader has no content to present the user as to what the image is.




                                               -4-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 5 of 21 PageID #: 9



                 j.       The purpose of each link is easily determined from how the link is

  labeled. Absent properly labeling each link or when no description exists, it confuses

  keyboard and screen-reader users as they do not know the purpose of the links. This

  includes captcha prompts.

                 k.       No redundant links where adjacent links go to the same URL

  address. When redundant links exist, it causes additional navigation and repetition for

  keyboard and screen-reader users.

                 l.       Portable Document Formats (PDFs) are accessible. When they are

  inaccessible, the visually impaired or blind individual cannot learn what information is on

  them.

                 m.       One or more keyboard operable user interface has a mode of

  operation where the keyboard focus indicator is discernible.

                 n.       Changing the setting of a user interface component does not

  automatically cause a change of content where the user has not been advised before using

  the component.

                 o.       The name and role of all user interface elements can be

  programmatically determined; items that can be set by the user can be programmatically

  set; and/or notification of changes to these items are available to user agents, including

  assistive technology.




                                              -5-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 6 of 21 PageID #: 10



                                   STATEMENT OF FACTS

   Defendant, Its Website And Its Website’s Barriers

          14.     Defendant is an online pet store and pharmacy. On the Website, one can

   purchase food, toys, treats and similar items for dogs and cats . One can also fill a

   veterinary prescription.

          15.     The Website is a commercial marketplace. On the Website, one can learn

   about the company; learn about available products, including pricing, sizes offered and

   materials used; purchase items for delivery; process a return; and contact the company.

          16.     The Website is a service establishment. The Defendant provides online

   pharmaceutical services.    On its Website, one can fill a veterinary prescription for

   delivery, either using a brand name or a less expensive generic version. One can also

   email, text or “live chat” with the company regarding any medication questions via links

   contained on the website. Defendant advertises itself online as a fully licensed pharmacy

   that employs a team of licensed pharmacists to review prescriptions and monitor against

   any harmful interaction.

          17.     It is, upon information and belief, Defendant’s policy and practice to deny

   Plaintiff Fischler and other blind or visually-impaired users access to its Website, thereby

   denying the facilities and services that are offered and integrated with its online retail

   operations and pharmaceutical services. Due to its failure and refusal to remove access

   barriers to its Website, Plaintiff Fischler and visually-impaired persons have been and are

   still being denied equal access to Defendant’s products available online as well as its

   pharmaceutical services.




                                               -6-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 7 of 21 PageID #: 11



            18.   Plaintiff Fischler cannot use a computer without the assistance of screen-

   reading software. He is, however, a proficient screen-reader user and uses it to access the

   Internet. He has visited the Website on separate occasions using screen-reading software.

            19.   During his visits to the Website, the last occurring on or about January 3,

   2019, Plaintiff Fischler encountered multiple access barriers that denied him the full

   enjoyment of the facilities, goods, and services of the Website, as well as to the goods

   and services Defendant offers to the public online and its pharmaceutical services.

   Because of these barriers he was unable to, substantially equal to sighted individuals:

                  a.     Know what is on the Website. This is in part due to poorly labeled

   elements throughout the Website. On the home page the links to “Dog” and “Cat” are

   labeled as form fields rather than links.         Also, when shopping for a prescription

   medication, the link to opt for a generic item rather than a prescription brand is not

   properly labeled. Plaintiff Fischler was unable to select this option without assistance

   from a sighted user. On product pages, he was unable to locate usage information

   without assistance from a sighted user. For example, on the page for Heartgard Plus

   Chewables, there are instruction on how to use that are hidden behind an unlabeled

   frame.

                  b.     Navigate the Website. Plaintiff Fischler had difficulty navigating

   this Website and completing a purchase.            When trying to order Heartgard Plus

   Chewables, screen reader focus was trapped in the area for prescription information.

   When he tried to select his dog’s weight, there was no confirmation that a selection had

   been made. Similarly, he could not locate usage instructions and information without

   assistance from a sighted user. As mentioned above, Plaintiff Fischler was unable to




                                               -7-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 8 of 21 PageID #: 12



   choose the generic brand without assistance from a sighted user. When checking out, the

   link to checkout with PayPal was not detected by the screen reader. There were also

   several unlabeled buttons on the checkout page, which can be confusing to someone

   using a screen reader. In completing the checkout form, links are also labeled as form

   fields, which is very confusing using a screen reader, and makes navigating a form

   extremely onerous.

          20.     Plaintiff Fischler was denied full and equal access to the facilities and

   services Defendant offers to the public on its Website because he encountered multiple

   accessibility barriers that visually-impaired people often encounter with non-compliant

   websites:

                  a.     Videos do not have an audio description.

                  b.     Frames do not have a title.

                  c.     PDFs are not tagged and therefore are inaccessible to screen

   readers.

                  d.     Links use general text like “link” with no surrounding text

   explaining the link’s purpose.

                  e.     Links are not properly tagged.

                  f.     There are several unlabeled buttons.

                  g.     Webpages have markup errors.

   Defendant Must Remove Barriers to Its Website

          21.     Due to the inaccessibility of its Website, blind and visually-impaired

   customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

   use or enjoy the facilities, goods, and services Defendant offers to the public on its




                                              -8-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 9 of 21 PageID #: 13



   Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

   denial of his full and equal access in the past, and now deter him on a regular basis from

   accessing the Website.

          22.       If the Website was equally accessible to all, Plaintiff Fischler could

   independently navigate it, view goods and service items, complete a purchase, and take

   advantage of the pharmaceutical services offered on the Website, as sighted individuals

   do.

          23.       Through his attempts to use the Website, Plaintiff Fischler has actual

   knowledge of the access barriers that make these services inaccessible and independently

   unusable by blind and visually-impaired people.

          24.       Because simple compliance with the WCAG 2.0 Guidelines would

   provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

   Website, Plaintiff Fischler alleges that Defendant has engaged in acts of intentional

   discrimination, including, but not limited to, the following policies or practices:

                    a.     Constructing and maintaining a website that is inaccessible to

   visually-impaired individuals, including Plaintiff Fischler;

                    b.     Failing to construct and maintain a website that is sufficiently

   intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

   Fischler; and,

                    c.     Failing to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind and visually impaired consumers, such as

   Plaintiff Fischler, as a member of a protected class.




                                                 -9-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 10 of 21 PageID #: 14



          25.        Defendant therefore uses standards, criteria or methods of administration

   that have the effect of discriminating or perpetuating the discrimination of others, as

   alleged herein.

          26.        Title III of the ADA expressly contemplates the injunctive relief that

   Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).

          27.        Because its Website has never been equally accessible, and because

   Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

   become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

   U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

   Plaintiff Fischler to assist Defendant to comply with WCAG 2.0 guidelines for its

   Website:

                     a.     Remediating the Website to be WCAG 2.0 AA compliant;

                     b.     Training Defendant employees and agents who develop the

   Website on accessibility compliance under the WCAG 2.0 guidelines;

                     c.     Regularly checking the accessibility of the Website under the

   WCAG 2.0 guidelines;

                     d.     Regularly testing user accessibility by blind or vision-impaired

   persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines;

   and,

                     e.     Developing an accessibility policy that is clearly disclosed on

   Defendant’s Website, with contact information for users to report accessibility-related

   problems.




                                                -10-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 11 of 21 PageID #: 15



             28.   Although Defendant may currently have centralized policies on

   maintaining and operating its Website, Defendant lacks a plan and policy reasonably

   calculated to make them fully and equally accessible to, and independently usable by,

   blind and other visually impaired consumers.

             29.   Without injunctive relief, Plaintiff Fischler and other visually impaired

   consumers will continue to be unable to independently use the Website, violating its

   rights.

             30.   Defendant has, upon information and belief, invested substantial sums in

   developing and maintaining its Website and has generated significant revenue from the

   Website. These amounts are far greater than the associated cost of making its Website

   equally accessible to visually impaired customers.

             31.   Defendant has failed to take any prompt and equitable steps to remedy its

   discriminatory conduct. These violations are ongoing.

                               CLASS ACTION ALLEGATIONS

             32.   Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

   23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

   to access Defendant’s Website and as a result have been denied access to the equal

   enjoyment of goods and services offered by Defendant during the relevant statutory

   period (“Class Members”).

             33.   Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

   R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

   have attempted to access the Website and as a result have been denied access to the equal




                                               -11-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 12 of 21 PageID #: 16



   enjoyment of goods and services offered by Defendant during the relevant statutory

   period (“New York Subclass Members”).

          34.     Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

   attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered by Defendant during the relevant statutory

   period (“New York City Subclass Members”).

          35.     Common questions of law and fact exist amongst the Class Members,

   New York Subclass Members and New York City Subclass Members:

                  a.      Whether Defendant’s Website is a “public accommodation” or a

   service or good “of a place of public accommodation” under Title III of the ADA;

                  b.      Whether Defendant’s Website is a “place or provider of public

   accommodation” or an “accommodation, advantage, facility or privilege” under the

   NYSHRL or NYCHRL;

                  c.      Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people

   with visual disabilities, violating Title III of the ADA; and

                  d.      Whether Defendant’s Website denies the full and equal enjoyment

   of its goods, services, facilities, privileges, advantages, or accommodations to people

   with visual disabilities, violating the NYSHRL or NYCHRL.

          36.     Plaintiff Fischler’s claims are typical of the Class Members, New York

   Subclass Members and New York City Subclass Members: they are all severely visually

   impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,




                                               -12-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 13 of 21 PageID #: 17



   NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

   can be independently accessible to the visually impaired individuals.

          37.     Plaintiff Fischler will fairly and adequately represent and protect the Class

   and Subclasses’ interests because he has retained and is represented by counsel

   competent and experienced in complex class action litigation, and because he has no

   interests antagonistic to the Class or Subclasses. Class certification of the claims is

   appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

   on grounds generally applicable to the Class and Subclasses, making appropriate both

   declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

          38.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class and Subclass Members

   predominate over questions affecting only individuals, and because a class action is

   superior to other available methods for the fair and efficient adjudication of this litigation.

          39.     Judicial economy will be served by maintaining this lawsuit as a class

   action in that it is likely to avoid the burden that would be otherwise placed upon the

   judicial system by the filing of numerous similar suits by people with visual disabilities

   throughout the United States.




                                                -13-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 14 of 21 PageID #: 18



                              FIRST CAUSE OF ACTION
                     VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

             40.     Plaintiff Fischler, individually and on behalf of the Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             41.    Title III of the ADA prohibits “discriminat[ion] on the basis of disability

   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   or accommodations of any place of public accommodation by any person who owns,

   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

             42.    The Website constitutes a “public accommodation” under Title III of the

   ADA, 42 U.S.C. § 12181(7).

             43.    Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

             44.    Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

             45.    Under Title III of the ADA, unlawful discrimination also includes, among

   other things:

             [A] failure to make reasonable modifications in policies, practices, or
             procedures, when such modifications are necessary to afford such goods,
             services, facilities, privileges, advantages, or accommodations to
             individuals with disabilities, unless the entity can demonstrate that making
             such modifications would fundamentally alter the nature of such goods,



                                                -14-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 15 of 21 PageID #: 19



           services, facilities, privileges, advantages or accommodations; and a
           failure to take such steps as may be necessary to ensure that no individual
           with a disability is excluded, denied services, segregated or otherwise
           treated differently than other individuals because of the absence of
           auxiliary aids and services, unless the entity can demonstrate that taking
           such steps would fundamentally alter the nature of the good, service,
           facility, privilege, advantage, or accommodation being offered or would
           result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

           46.     These acts violate Title III of the ADA, and the regulations promulgated

   thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title

   III of the ADA, has a physical disability that substantially limits the major life activity of

   sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

   denied full and equal access to the Website, has not been provided services that are

   provided to other patrons who are not disabled, and has been provided services that are

   inferior to the services provided to non-disabled persons.

           47.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

   forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.

                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

           48.     Plaintiff Fischler, individually and on behalf of the New York Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           49.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

   practice for any person, being the owner, lessee, proprietor, manager, superintendent,

   agent or employee of any place of public accommodation . . . because of the . . . disability




                                                -15-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 16 of 21 PageID #: 20



   of any person, directly or indirectly, to refuse, withhold from or deny to such person any

   of the accommodations, advantages, facilities or privileges thereof.”

          50.     The Website is a sales and service establishment and public

   accommodation under N.Y. Exec. Law § 292(9). Defendant’s Website is a service or

   privilege of Defendant. Defendant’s Website is a service that is by and integrated with its

   pharmaceutical and retail operations.

          51.     Defendant is subject to NYSHRL because it owns and operates its

   Website. Defendant is a “person” under N.Y. Exec. Law § 292(1).

          52.     Defendant is violating the N.Y. Exec. Law § 296(2)(a) in refusing to

   update or remove access barriers to its Website, causing its Website and the services

   integrated with its retail and pharmaceutical operations to be completely inaccessible to

   the blind. This inaccessibility denies blind patrons full and equal access to the facilities,

   goods and services that Defendant makes available to the non-disabled public. N.Y. Exec.

   Law §§ 296(2)(a), 296(2)(c)(i), 296(2)(c)(ii).

          53.     Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have

   been followed by other large business entities and government agencies in making their

   websites accessible, including but not limited to: adding alt-text to graphics and ensuring

   that all functions can be performed using a keyboard. Incorporating the basic components

   to make its Website accessible would neither fundamentally alter the nature of its

   business nor result in an undue burden to them.




                                               -16-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 17 of 21 PageID #: 21



          54.     Defendant’s actions constitute willful intentional discrimination against

   the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

   that Defendant has:

                  a.      Constructed and maintained a website that is inaccessible to Class

   Members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          55.     Defendant discriminates, and will continue in the future to discriminate

   against Plaintiff Fischler and New York Subclass Members on the basis of disability in

   the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of Defendant’s Website under § 296(2) et seq.

   and/or its implementing regulations. Unless the Court enjoins Defendant from continuing

   to engage in these unlawful practices, Plaintiff and the New York Subclass Members will

   continue to suffer irreparable harm.

          56.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination.

          57.     Plaintiff Fischler is also entitled to compensatory damages, as well as civil

   penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

          58.     Plaintiff Fischler is also entitled to reasonable attorneys’ fees and costs.

          59.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

   forth and incorporated therein Plaintiff prays for judgment as set forth below.




                                               -17-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 18 of 21 PageID #: 22



                                 THIRD CAUSE OF ACTION
                               VIOLATIONS OF THE NYCHRL

           60.     Plaintiff Fischler, individually and on behalf the New York City Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           61.     The Website sales and service establishment and public accommodation

   under NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website is a service that is

   integrated with its retail and pharmaceutical operations.

           62.     Defendant is subject to NYCHRL because it owns and operates its

   Website, making it a person under N.Y.C. Admin. Code § 8-102(1).

           63.     Defendant is violating the NYCHRL in refusing to update or remove

   access barriers to its Website, causing its Website and its retail and pharmaceutical

   services to be completely inaccessible to the blind. This inaccessibility denies blind

   patrons full and equal access to the facilities, goods, and services that Defendant makes

   available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).

           64.     Defendant’s actions constitute willful intentional discrimination against

   the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

   107(4)(a) and § 8-107(15)(a,) in that it has:

                   a.     Constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                   b.     Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                   c.     Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.



                                               -18-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 19 of 21 PageID #: 23



          65.     As such, Defendant discriminates, and will continue in the future to

   discriminate against Plaintiff Fischler and the New York City Subclass Members because

   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

   advantages, accommodations and/or opportunities of its Website and its pharmaceutical

   and retail operations under § 8-107(4)(a) and/or its implementing regulations. Unless the

   Court enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff

   and the New York City Subclass will continue to suffer irreparable harm.

          66.     As Defendant’s actions violate the NYCHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination.

          67.     Plaintiff Fischler is also entitled to compensatory damages, as well as civil

   penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

          68.     Plaintiff Fischler is also entitled to reasonable attorneys’ fees and costs.

          69.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

   procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

   set forth below.

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

          70.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth herein.

          71.     An actual controversy has arisen and now exists between the parties in that

   Plaintiff Fischler contends, and is informed and believes that Defendant denies, that its

   Website contains access barriers denying blind customers the full and equal access to the

   goods, services and facilities of its Website, and that Defendant fails to comply with

   applicable laws including, but not limited to, Title III of the Americans with Disabilities



                                               -19-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 20 of 21 PageID #: 24



   Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin.

   Code § 8-107, et seq. prohibiting discrimination against the blind.

          72.     A judicial declaration is necessary and appropriate now in order that each

   of the parties may know its respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

   following relief:

                  a.     A preliminary and permanent injunction to prohibit Defendant

   from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

   et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                  b.     A preliminary and permanent injunction requiring Defendant to

   take all the steps necessary to make its Website into full compliance with the

   requirements set forth in Title III of the ADA, and its implementing regulations, so that

   the Website is readily accessible to and usable by blind individuals;

                  c.     A declaration that Defendant owns, maintains and/or operates the

   Website in a manner that discriminates against the blind and which fails to provide access

   for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

   Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                  d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

   attorneys as Class Counsel;

                  e.     Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages, punitive damages and fines;




                                              -20-
Case 1:19-cv-02391-LDH-JO Document 13 Filed 04/24/19 Page 21 of 21 PageID #: 25



                  f.     Pre- and post-judgment interest;

                  g.     An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.     Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

   questions of fact the First Amended Complaint raises.

   Dated: New York, New York
          April 24, 2019

                                        LIPSKY LOWE LLP


                                        s/ Douglas B. Lipsky
                                        Douglas B. Lipsky
                                        Christopher H. Lowe
                                        630 Third Avenue, Fifth Floor
                                        New York, New York 10017-6705
                                        212.392.4772
                                        doug@lipskylowe.com
                                        chris@lipskylowe.com




                                                -21-
